Broyles, P. J.
1. The suit was for the purchase-price of building materials alleged to have been bought by the defendant on an open account. The plaintiff’s proof showed that the materials were sold, not to the defendant, but to her contractor, arid that after the sale the defendant made an oral promise to pay for them. Under such circumstances the court did not err in excluding, on motion of the defendant, the evidence relating to her promise to pay for the materials, on the ground that such evidence was at variance with and not authorized by the allegations of the petition.
2. The plaintiff’s evidence did not sustain the material allegations of the petition, and the court did not err in awarding a nonsuit.
3. The rulings in the preceding notes being controlling in the case, it is unnecessary to consider the assignments of error in the exceptions pendente lite filed by the defendant.

Judgment affirmed.


Bloodworth, J., concurs. Harwell, J., disqualified.